--------------------------------------------------------------------------------

EXHIBIT 10.3


CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
DOUBLE ASTERISKS DENOTE SUCH OMISSIONS.


MASTER
FORMULATION DEVELOPMENT
AGREEMENT
 
THIS MASTER FORMULATION DEVELOPMENT AGREEMENT (the "Agreement'') is entered into
as of March 12, 2015 (the "Effective Date' ') by and between OAKWOOD
LABORATORIES, L.L.C., a Delaware limited liability company having an address of
7670 First Place, Suite A, Oakwood Village, OH 44146, USA ("Oakwood''),and Edge
Therapeutics, Inc., a New Jersey corporation having an address of 200 Connell
Drive Suite 1600 Berkeley Heights, NJ 07922 ("Edge'').
 
RECITALS
 
WHEREAS, Edge is engaged in the development of polymer-based sustained-release
injectable drug products;
 
WHEREAS, Oakwood is engaged in the licensing, development and manufacture of
injectable sustained release formulations for new chemical entities;
 
WHEREAS, Edge desires to engage Oakwood to provide Edge with drug formulation
development services with respect to nimodipine (the "Compound'') on the terms
set forth in this Agreement (such activities the "Project'); and
 
WHEREAS, Edge has paid $[**] (the "Initial Payment ") to Oakwood to begin the
Work in advance of execution of this Agreement; and
 
WHEREAS, the parties intend that all activity in furtherance of the Project
undertaken prior to the Effective Date nevertheless be governed by this
Agreement.
 
AGREEMENT


Now, THEREFORE, in consideration of the foregoing and the mutual covenants and
premises contained in this Agreement, the receipt and sufficiency of which are
hereby expressly acknowledged, the parties hereto agree as follows:
 
1.
DEFINITIONS.

 
1.1          "Affiliate" shall mean any company or entity controlled by,
controlling, or under common control with a party hereto. For the purpose of
this definition, a business entity shall be deemed to "control" another business
entity, if it owns directly or indirectly, more than 50% of the outstanding
voting securities, capital stock, or other comparable equity or ownership
interest of such business entity, or exercises equivalent influence over such
entity.
 
1

--------------------------------------------------------------------------------

1.2          "cGMPs" shall mean the current good manufacturing practices and
standards for the production of pharmaceutical intermediates and active
pharmaceutical ingredients applicable to both commercial and investigational
quantities of compounds (as applicable), as set forth in Parts 210 and 211 of
Title 21 of the U.S. Code of Federal Regulations (21 CFR 210 and 21 CFR 211), as
may be amended from time to time after the Effective Date, and as interpreted by
ICH Harmonised Tripartite Guideline, Good Manufacturing Practice Guide for
Active Pharmaceutical Ingredients.
 
1.3         “Compound” shall have the meaning set forth in the Recitals.
 
1.4         “Control” shall mean, with respect to any Information, Patents or
other intellectual property rights, possession by a party of the right, power
and authority (whether by ownership, license or otherwise) to grant access to,
to grant use of, or to grant a license or a sublicense to such Information,
Patents or intellectual property rights without violating the terms of any
agreement or other arrangement with any Third Party.
 
1.5         “Current Formulation” shall mean the formulation of nimodipine
microspheres, including the drug substance, biodegradable polymer as described
further in the table below:
 

   
Quantities Based upon
Batch Sizes of:
  Weight Ingredient   [**]   [**]   (%)                            
[**]
 
[**]
 
[**]
 
[**]
[**]
 
[**]
 
[**]
 
[**]
[**]
 
[**]
 
[**]
 
[**]
[**]
 
[**]
 
[**]
 
[**]
[**]
 
[**]
 
[**]
 
[**]

 
1.6          “Project Plans” shall mean the Project Plans included in Exhibit A
attached hereto.
 
2

--------------------------------------------------------------------------------

1.7          “Facility” shall have the meaning provided in Section 2.3.
 
1.8         “FD&C Act” shall mean the United States Federal Food, Drug and
Cosmetic Act and regulations promulgated thereunder, as each may be amended from
time to time.
 
1.9         “FDA” shall mean the United States Food and Drug Administration or
the successor thereto.
 
1.10       “Edge Know-How” shall mean Information Controlled by Edge relating to
the Product and useful in the development of the Product, whether or not covered
by any Edge Patent.
 
1.11       “Edge Materials” shall have the meaning provided in Section 3.2(a).
 
1.12       “Edge Patents” shall mean any and all Patents Controlled by Edge
that, in the absence of a license thereunder, would be infringed by Oakwood’s
Manufacture of Product.
 
1.13       “Edge Technology” shall mean Technology Controlled by Edge, and shall
include the Edge Patents and Edge Know-How.
 
1.14       “Field of Use” shall mean [**].
 
1.15       “Information” shall mean knowledge communicated or received, whether
in tangible or intangible form, that is not in the public domain, including
techniques, technology, practices, trade secrets, discoveries, inventions,
developments, innovations, processes, methods, procedures (including analytical
methods and procedures), formulae, specifications, analytical and quality
control data, other test data and results (including pharmacological,
toxicological, preclinical and clinical data and results), writings,
documentation, compositions of matter, chemical intermediates, and other
know-how; in each case, whether or not protectable under patent, trademark,
copyright or other laws.
 
1.16       “Latent Defect” shall mean a hidden flaw, weakness or imperfection in
a Batch of Product which Edge cannot discover by reasonable inspection.
 
1.17       “Manufacture” shall mean, with respect to a product or compound, any
steps, processes and activities necessary to synthesize, manufacture, process,
formulate, package, label and/or test such product or compound.
 
1.18       “Oakwood Know-How” shall mean Information Controlled by Oakwood that
Oakwood uses, or has used, in the Manufacture of Products, but excluding Oakwood
Patents.
 
1.19       “Oakwood Patents” shall mean any and all Patents Controlled by
Oakwood that, in the absence of a license thereunder, would be infringed by the
Manufacture of Products.
 
1.20       “Oakwood Technology” shall mean the Oakwood Patents and the Oakwood
Know-How. Oakwood Technology may be either Oakwood Agreement Technology or
Oakwood Independent Technology, each as defined below:
 
(a)        “Oakwood Agreement Technology” shall mean Oakwood Technology
generated, developed or acquired by or on behalf of Oakwood in the course and as
a result of performing any Services or conducting other activities pursuant to
this Agreement, or using any Confidential Information of Edge; and
 
3

--------------------------------------------------------------------------------

(b)        “Oakwood Independent Technology” shall mean Oakwood Technology that
is not Oakwood Agreement Technology, regardless of whether such Oakwood
Technology exists prior to the Effective Date or is generated, developed or
acquired by or on behalf of Oakwood after the Effective Date, independently of
any activities undertaken pursuant to this Agreement.
 
1.21       “Patents” shall mean patents and patent applications, including
provisional applications, continuations, continuations-in-part, divisions,
substitutions, reissues, additions, renewals, reexaminations, extensions, term
restorations, confirmations, registrations, revalidations, revisions, priority
rights, requests for continued examination and supplementary protection
certificates granted in relation thereto, as well as utility models, innovation
patents, petty patents, patents of addition, inventor’s certificates, and
equivalents in any country or jurisdiction.
 
1.22       “Product” shall mean a pharmaceutical product comprising or
containing Compound as its sole active ingredient.
 
1.23       “Product Requirements” shall have the meaning provided in Section
4.3(a).
 
1.24       “Records” shall have the meaning provided in Section 2.4.
 
1.25       “Services” shall have the meaning set forth in Section 2.2.
 
1.26       “Specifications” shall mean the applicable agreed upon lists of
tests, analytical methods or procedures and appropriate acceptance criteria in
order to establish a set of criteria for a particular Product, as in effect from
time to time, to which Product should conform in order to be considered
acceptable.
 
1.27       “Technology” shall mean all data, information, practices, techniques,
written and oral rectifications of data, specifications, know-how, trade
secrets, knowledge, and other valuable information, whether confidential or not
and whether proprietary or not.
 
1.28       “Term” shall have the meaning provided in Section 10.1.
 
1.29       “Third Party” shall mean any entity other than Oakwood, Edge and
their respective Affiliates.
 
1.30       “Visitor Confidentiality Agreement” shall mean a confidentiality
agreement in form reasonably acceptable to Oakwood pursuant to which a visitor
to Oakwood will agree to keep confidential and not use for any purpose other
than as set forth in this Agreement any confidential information of Oakwood to
which such visitor is given access or exposed. The confidential information of
Oakwood shall include, but not be limited to, information in the possession of
Oakwood that belongs to a Third Party.
 
4

--------------------------------------------------------------------------------

2. SERVICES; PROJECT PLAN.

 
2.1         Scope of Work. Oakwood shall exercise its commercially reasonable
efforts to carry out the services and/or research related to formulation that
Oakwood will perform in support of this collaboration (the “Work”) in accordance
with the referenced Addendum as set forth in consecutively numbered Exhibit As,
beginning with Exhibit A-1, A-2, A-3, and so forth, (“Exhibit A”). The terms and
conditions of this Agreement shall apply to any Addendum entered into and
executed by the Parties, prior to the expiration of this Agreement. Oakwood will
complete the Work in a professional and diligent manner, on a schedule agreed to
by the Parties and at a price as set forth in each Exhibit. Oakwood shall notify
Edge in writing as soon as it becomes aware that actual costs will exceed the
estimated costs in a Project Plan by more than $[**]. Costs in excess of
estimated costs in a Project Plan plus $[**] shall be payable only with written
notice explaining the reasons for the excess charges, in advance wherever
possible and shall proceed only with written consent by the parties. No material
change in the Work required to be performed by Oakwood pursuant to Exhibit A
shall be enforceable against Oakwood unless memorialized in a writing signed by
Oakwood (a “Change Order”), and Oakwood is paid such additional compensation as
the parties shall agree to be appropriate for the additional Work required by
such Change Order.
 
2.2         Project Plan. The specific activities to be performed by Oakwood
with respect to each Exhibit A (the “Services”) shall be as set forth in the
written Project Plan included as part of each such Exhibit A. No Project Plan
will be effective unless and until it has been agreed to and signed by
authorized representatives of both parties. Any other documents relating to the
Project, including, without limitation, specifications, proposals, quotations,
and any other relevant documentation, will be attached to the applicable Project
Plan and incorporated by reference therein. Each fully signed Project Plan will
be subject to the terms of this Agreement and will form part of this Agreement.
Notwithstanding the foregoing, nothing in this Agreement will obligate either
party to enter into any Project Plan under this Agreement, and Oakwood shall not
rely on this Agreement to incur any costs or obligations of any sort until the
applicable Project Plan is executed by both parties. Promptly following the
Effective Date, Oakwood shall initiate and thereafter use commercially
reasonable efforts to perform and complete the Services (either directly or
through such subcontractors as Oakwood shall determine in its sole discretion)
specified in the Project Plan attached as Exhibit A-1 in accordance with the
terms of this Agreement and the Project Plan.
 
(a)        Generally. The Project Plans shall be subject to all of the terms and
conditions of this Agreement, in addition to the specific details set forth in
the Project Plans. To the extent any terms or provisions of a Project Plan
conflict with the terms and provisions of this Agreement, the terms and
provisions of this Agreement shall control, except to the extent such Project
Plan (or any amendment thereto) expressly states the parties’ intention that
such Project Plan control with respect to a particular matter. The parties may
amend the Project Plan(s) from time to time by mutual agreement. Any such
amendment to a Project Plan shall be in writing, executed by an authorized
representative of each party, attached to the original Project Plan, and
incorporated herein by this reference.
 
2.3         Visits by Edge. Representatives of Edge may visit and/or meet with
Oakwood at reasonable times and with reasonable frequency during normal business
hours to inspect Oakwood’s facility where Services are performed (the
“Facility”), to observe the performance of the Services and/or to review
Records. Prior to entering Oakwood’s Facility, all visitors shall enter into a
Visitor Confidentiality Agreement. While at Oakwood’s Facility, all such
visitors shall comply with Oakwood policies and procedures.


2.4         Documentation. Oakwood shall keep complete and accurate records
related to the Services, including, without limitation, reports, accounts,
notes, data and records of all information and results of the Services
(collectively, “Records”). All Records will be the sole property of Edge. Upon
Edge’s request, Oakwood will promptly provide Edge with complete and accurate
copies of such Records. Except as required by applicable law and in connection
with any regulatory compliance or filings (including, but not limited to, FDA
certification) Oakwood will not transfer, deliver or otherwise provide any such
Records to any party other than Edge, without the prior written approval of
Edge. While in the possession or control of Oakwood, Records will be made
available for inspection, examination and copying (at Edge’s expense) by or on
behalf of Edge. All original Records will be retained and archived by Oakwood in
accordance with cGMP and applicable laws, rules and regulations, but in no case
for less than [**] years following completion of the applicable Project Plan
(the “Retention Period”). Following the Retention Period, Oakwood will not
destroy the Records without first giving Edge written notice and the opportunity
to further store the Records or to take possession of the Records, in each case
at Edge’s expense.
 
5

--------------------------------------------------------------------------------

2.5         Compliance with Project Plans and Law. Oakwood agrees to perform the
Services set forth in each Project Plan in a competent and professional manner
and in accordance with the terms and conditions contained in this Agreement and
such Project Plan. Oakwood shall use all commercially reasonable efforts to
perform the Services in accordance with the applicable time line(s) and
schedule(s) set forth in the Project Plans. Oakwood shall perform its
obligations hereunder in conformance with all applicable federal, state and
local statutes, rules and regulations, including, without limitation, cGMPs
(except to the extent otherwise specified in a Project Plan) and the FD&C Act.
 
2.6         Inability to Perform. Oakwood will promptly notify Edge if Oakwood
has reason to believe that it will be unable to perform or complete (either in a
timely manner or at all) the Services under a Project Plan. In such event,
Oakwood shall provide to Edge all pertinent documentation, records, notes,
reports, Batch Records, materials, including identification of raw materials and
assays, provide reasonable access to Oakwood’s scientists, and inform Edge to
the best of Oakwood’s knowledge of the basis of this inability to perform.
 

3. MANUFACTURE.

 
3.1         Manufacture of Product. Oakwood shall Manufacture such Product as is
necessary to perform the Services called for in the Project Plans. Oakwood shall
Manufacture the Products in accordance with and all applicable laws, rules and
regulations, as then in effect.
 
3.2         Compound Supply; Materials.
 
(a)        Edge shall be responsible for supplying to Oakwood, at no charge to
Oakwood, such quantities of Compound, manufactured by Edge or its designee and
meeting the applicable specifications for Compound, and of such other Materials
as may be specified in a Project Plan as being provided by Edge (collectively,
“Edge Materials”), as, in each case, are sufficient for Oakwood to perform the
Services and Manufacture Product in accordance with this Agreement. The parties
acknowledge that the relationship between Edge and Oakwood with regard to the
Edge Materials as they stand alone prior to being combined with any other
materials is that of a bailment. Oakwood agrees (a) to account for all Edge
Materials; and (b) at Edge’s request to either destroy and certify that it has
destroyed, or to return to Edge, at Edge’s expense, all unused quantities of
Edge Materials according to Edge’s written directions. Edge’s Materials shall
not be included in Oakwood’s inventory and shall not be subject to any liens or
encumbrances by any of Oakwood’s creditors or lenders. Edge shall at all times
be and remain the sole and exclusive owner of the Edge Materials. Oakwood shall
not provide Edge Materials to any Third Party (other than Oakwood
subcontractors) without the express prior written consent of Edge and shall not
use Edge Materials for any purpose other than conducting the Services and
Manufacturing Product in accordance with this Agreement and the Project Plans.
Oakwood agrees that it shall not subcontract the Services to a Third Party
contractor without Edge’s prior written approval. Edge shall be deemed to have
given such prior written approval to the use of any subcontractor identified on
an Exhibit A for the purposes therein set forth. Even if such approval is given
by Edge, Oakwood shall remain fully responsible for the quality of the Services
provided by its subcontractors, as assured through separate agreements between
them.
 
6

--------------------------------------------------------------------------------

(b)        Oakwood acknowledges that Edge can assign and grant to a lender, as a
secured party, a lien on and security interest in Edge Materials (“Edge
Collateral”) located at the Oakwood Facility. Oakwood agrees to allow Edge’s
lender, upon reasonable notice during business hours, to examine or inspect the
Edge Collateral and obtain valuations and audits of the Edge Collateral,
wherever located at Edge’s expense. Oakwood agrees to execute whatever documents
are reasonably necessary to perfect Edge’s lender’s security interest in the
Edge Collateral, at Edge’s expense.
 
(c)        Except for Edge Materials, and except to the extent otherwise
specified in a Project Plan, Oakwood will be responsible for obtaining and
storing all Materials necessary for the performance of the Services and the
Manufacture of Product hereunder, in accordance with the Specifications, cGMPs
and any applicable Regulatory Approvals.
 
3.3         Product Specifications; Testing. Oakwood will test each Batch of
Product to be supplied to Edge hereunder in accordance with the testing
standards and procedures set forth in the Specifications and issue to Edge a
certificate of analysis confirming that such batch meets the Specifications. In
addition, the quality assurance department of Oakwood will review the records
relating to the Manufacture of such batch and will assess whether such
Manufacture has taken place in compliance with cGMPs and the Master Batch
Record. If, based upon such tests, a Batch of Product is determined to have been
Manufactured according to cGMPs and the Master Batch Record, and then Oakwood’s
quality assurance department shall issue a certificate of compliance for such
Batch. The Specifications and a completed, signed and accurate copy of the Batch
Record for each Batch of Product will be delivered to Edge by a reputable
courier or by registered or certified mail, postage prepaid, with return receipt
required to verify delivery date.
 
3.4         cGMP Compliance and QA Audits. Upon written request to Oakwood, Edge
shall have the right to have representatives visit the Facilities during normal
business hours to review Oakwood’s Manufacturing operations and assess its
compliance with cGMPs and quality assurance standards and to discuss any related
issues with Oakwood’s manufacturing and management personnel.
 
3.5         Samples. Oakwood shall retain samples of each Batch of Product and
in-process materials for such Batch consistent with cGMP. Upon Edge’s written
request, Oakwood shall provide Edge with up to one-half the original amount of
the retained samples.
 
3.6         Regulatory Matters.
 
(a)        Regulatory Compliance. Oakwood shall comply with all regulatory
requirements imposed by applicable laws, rules and regulations upon Oakwood as
the manufacturer of the Products. Oakwood shall, on a timely basis, provide Edge
with such information, files and other documents regarding Oakwood’s
Manufacturing processes and procedures for Product as is reasonably necessary
for Edge to comply with its obligations under applicable laws, rules and
regulations as the sponsor of clinical trials of Products or to file or maintain
Regulatory Approvals for Products.
 
7

--------------------------------------------------------------------------------

 (b)       Regulatory Approvals. Except as specified in a Project Plan or
otherwise mutually agreed by the parties in writing, Edge shall be solely
responsible for all filings necessary to obtain or maintain Regulatory Approvals
with respect to Products and shall be the sole owner of all Regulatory Approvals
and applications therefor (including, without limitation, the CMC portion of any
of the foregoing). Oakwood shall not file any drug master file (“DMF”) for a
Product with the FDA or any other regulatory authority, except with the prior
written consent of Edge. Should a Project Plan provide for Oakwood to develop
and file a DMF for a Product, such DMF shall be subject to review, comment and
approval by Edge prior to filing. In the event of filing of any DMF for a
Product, Oakwood agrees to provide Edge with letters of access to such DMF.
Oakwood agrees to use its commercially reasonable efforts to assist Edge in
obtaining and maintaining Regulatory Approvals with respect to Products. Without
limiting the generality of the foregoing, Oakwood agrees to cooperate with any
pre-approval inspection by the FDA or other regulatory agency.
 
(c)        Regulatory Inspections. Oakwood agrees to inform Edge within 24 hours
of notification of any regulatory inquiry, communication or inspection relating
to any Product. In the event Oakwood receives any correspondence from any
regulatory or governmental agency relating to a Product (including, but not
limited to, any Form FD-483 notice, and any FDA refusal to file, rejection or
warning letter, even if they do not specifically mention Edge), or any notice of
inspection or an inspection visit by any regulatory authority which involves a
Product or could impact Oakwood’s ability to produce a Product, Oakwood shall
notify Edge, and shall deliver to Edge a copy of any such correspondence or
notice (if any), within 24 hours of notification by such regulatory authority.
Edge, at its option, shall have the right to have its representatives present at
any such inspection by a regulatory authority. In the event there are written
observations (or any other written communication) by a regulatory authority that
involve Product or could impact Oakwood’s ability to produce Product, or any
proposed written response by Oakwood to any such inspection, Edge shall be
informed within 24 hours and be provided with copies of all documentation within
48 hours, and shall have a reasonable opportunity to review and comment on the
proposed response. Notwithstanding the preceding, Oakwood shall be entitled to
redact any such communication prior to delivering it to Edge solely for the
purpose of protecting the confidential information of other customers of
Oakwood.
 
(d)        Adverse Events. Edge shall be responsible for all reporting to
regulatory authorities of adverse events associated with the use of any Product
supplied by Oakwood hereunder. If Oakwood becomes aware of any adverse event
associated with the use of such Products, it shall report all information in its
possession regarding such event to Edge as soon as practicable after becoming
aware of such information, and shall cooperate with Edge as necessary to report
such event to regulatory authorities.
 
3.7         Incidents or Accidents. Oakwood shall immediately notify Edge in
writing of any incident or accident experienced by Oakwood that Oakwood believes
may affect the quality of the Product that Oakwood is obligated to deliver
hereunder or its ability to meet delivery date obligations hereunder. Oakwood
shall promptly investigate such incident or accident and shall provide a written
report within five business days of the results of the investigation of such
incidence or accident to Edge.
 
8

--------------------------------------------------------------------------------

3.8         Lot Documentation. Oakwood shall maintain and shall provide to Edge
the documents set forth in the Specifications for each lot of Product.
 
3.9         Change in Manufacturing Process. Oakwood shall obtain Edge’s prior
written approval before it implements any change in the materials, equipment,
facilities, process or procedures used in the Manufacture of Products that would
constitute a major change under cGMPs. Oakwood shall disclose all proposed
changes in such manufacturing materials, equipment, process or procedure to Edge
at a level sufficient to allow Edge to assess the impact of such changes on
Edge’s regulatory filings and to update and maintain such regulatory filings
accordingly.
 
3.10       Commercial Supply. This Agreement shall not be used for commercial
manufacturing or supply of any Product. Should Edge desire Oakwood to provide
Product for commercial use, the parties will negotiate in good faith a separate
commercial manufacturing and supply agreement on commercially reasonable terms
to be mutually agreed in writing by the parties (the “Commercial Supply
Agreement”).
 

4. DELIVERY AND ACCEPTANCE.

 
4.1         Quality Control Sample and Documentation. Except as otherwise
specified in a Project Plan, prior to the delivery of any Batch of Product,
Oakwood shall provide Edge with (a) if requested by Edge, a quality control
sample of such Batch for the purpose of confirming that such Batch meets the
Specifications, (b) a copy of the Batch Record for such Batch, together with
written confirmation that such Batch Record has been reviewed and approved by
Oakwood’s quality assurance unit, (c) a certificate of analysis for such Batch,
and (d) a certificate of compliance for such Batch.
 
4.2         Delivery. Except as otherwise specified in a Project Plan, all
shipments of Product shall be shipped EXW (Incoterms 2000) the Facility. Oakwood
agrees not to ship Product to Edge or its designee until it has received a
written approval from Edge to release and ship such Product. Oakwood will
package and ship Product in accordance with Edge’s instructions.
 
4.3         Acceptance and Rejection.
 
(a)        Edge may reject any Batch delivery of Product that does not conform
to the Specifications, the Batch Documentation or any applicable requirements
specified in the Project Plan (collectively, the “Product Requirements”). Any
such notice of rejection shall be in writing and shall indicate the reasons for
such rejection.
 
(b)        Edge may reject any Batch delivered hereunder that does not conform
to the Product Requirements. In order to reject a Batch of Product, Edge must
give written notice to Oakwood of Edge’s rejection within thirty (30) days after
delivery of such Batch. If no such notice of rejection is received, Edge shall
be deemed to have accepted such Batch of Product within thirty (30) days after
delivery, except in the case of Latent Defects.


(c)        After notice of rejection is given, Edge shall cooperate with Oakwood
in determining whether rejection is necessary or justified. Oakwood will
evaluate process issues and other reasons for such non-compliance. Oakwood shall
notify Edge as promptly as reasonably possible whether it accepts Edge’s basis
for any rejection. If Oakwood in good faith disagrees with Edge’s determination
that certain Product does not meet the Specifications, such Product shall be
submitted to a mutually acceptable Third Party laboratory. Such Third Party
laboratory shall determine whether such Product meets the Specifications, and
the parties agree that such laboratory’s determination shall be final and
determinative. The party against whom the Third Party tester rules shall bear
all costs of the Third Party testing.
 
9

--------------------------------------------------------------------------------

(d)        If Oakwood agrees, or the Third Party laboratory determines, that a
rejected Batch does not meet the Product Requirements, then Oakwood, at Edge’s
option and direction, shall either:
 
(i)        at Oakwood’s expense, replace the non-conforming Batch with a Batch
of Product that conforms to the Product Requirements as soon as reasonably
possible; or
 
(ii)       refund to  Edge the amount paid by Edge to Oakwood for the
non-conforming Batch.
 
In addition, the parties will meet to discuss, evaluate and analyze the reasons
for and implications of the failure to conform to the Product Requirements.
 
4.4         Non-Conforming Compound. If Edge notifies Oakwood that a Batch of
Product delivered hereunder fails to meet the Product Requirements, and such
failure to meet the Product Requirements is determined, by agreement of the
parties or by the Third Party laboratory to be solely the result of Compound
that does not conform to the applicable specifications, then such Batch shall
not be subject to the remedies set forth in Section 4.3.
 

5. LICENSE; EXCLUSIVITY; MANUFACTURING TECHNOLOGY TRANSFER.

 
5.1         License to Oakwood Technology. Subject to the terms and conditions
of this Agreement, Oakwood hereby grants to Edge [**] license under the Oakwood
Technology, to develop, make, have made, use, and import Products, [**]. The
license granted pursuant to this Section 5.1 shall survive expiration or
termination of this Agreement, except in the case of termination of this
Agreement by Oakwood pursuant to Section 10.3.
 
5.2         License to Edge Technology. Subject to the terms and conditions of
this Agreement, Edge hereby grants to Oakwood a [**] license under the Edge
Technology, to develop, make, have made, use, and import Products, [**] for the
Term of this Agreement, unless mutually agreed in writing by the parties.
 
5.3         Manufacturing Technology Transfer. Oakwood shall have no obligation
to transfer or otherwise make available to Edge any Manufacturing Technology,
including Manufacturing Technology developed pursuant to the Project Plan,
unless and until the parties shall have entered into a binding written agreement
pursuant to which Oakwood will be compensated for the use of the Oakwood
Technology in the Manufacture of Product.
 
10

--------------------------------------------------------------------------------

6. FEES AND PAYMENTS.

 
6.1         Project Plan Payments. Oakwood shall invoice Edge for Services
performed by Oakwood in writing and on the schedule and in the amount(s)
specified in the Project Plans. Edge shall pay undisputed invoices within 30
days after invoice. If a good faith dispute arises between the parties with
respect to any part of an invoice, Edge:  (i) Must notify Oakwood promptly in
writing of the particulars of the dispute no later than the expiration of the 30
day payment period; (ii) May withhold payment of the disputed part of the
invoice, provided that the parties endeavor promptly and in good faith to
resolve the dispute; and (iii) May request that Oakwood reissue a new invoice to
Edge for the undisputed portion. Resolution of the dispute shall be governed by
the time lines and other provisions of Section 12.1.
 
6.2         Exchange Rate; Manner and Place of Payment. All payments hereunder
shall be payable in U.S. dollars. When conversion of payments from any foreign
currency is required, such conversion shall be at the exchange rate published in
the national edition of the Wall Street Journal for the business day immediately
prior to the date of such conversion. All payments owed under this Agreement
shall be made by wire transfer in immediately available funds to a bank and
account designated in writing by Oakwood, unless otherwise specified in writing
by Oakwood.
 
6.3         Income Tax Withholding. Oakwood will pay any and all taxes levied on
account of any payments made to it under this Agreement. If any taxes are
required to be withheld by Edge, Edge will (a) deduct such taxes from the
payment made to Oakwood,
(b) timely pay the taxes to the proper taxing authority, and (c) send proof of
payment to Oakwood and certify its receipt by the taxing authority within 30
days following such payment.
 

7. INTELLECTUAL PROPERTY MATTERS.

 
7.1         Existing Intellectual Property. Neither party will acquire any
right, title or interest in any Patents or other intellectual property
Controlled by the other party, except as expressly set forth in this Agreement.
 
7.2         Oakwood shall notify Edge in writing of any Oakwood Agreement
Technology developed during the Project in the form of a written invention
disclosure. Edge shall treat as confidential and not disclose to any Third Party
the contents of any such notice provided under this Section, and shall not use
any such information for any purpose other than to exercise its rights under
this Section. Inventorship of inventions shall be determined in accordance with
principles of United States patent law.


7.3         Edge shall have the first right to file and prosecute patent
applications claiming all Technology, Information, discoveries, Product(s),
intermediates or derivatives thereof, inventions, materials, documents, reports,
data, improvements, modifications, updates or enhancements, in each case that
are conceived, created, arising from or reduced to practice in the course of or
as a result of the Services or which utilize Edge Technology, or Edge
Confidential Information hereunder, and any and all patents, copyrights, or
other intellectual property rights related thereto other than Oakwood Agreement
Technology related to the Manufacture of products other than Products and/or
other Edge products (collectively “Project Developments”), and all such patent
applications prosecuted by Edge and any patents issuing thereunder shall be the
sole property of Edge, which shall own all right, title and interest therein
throughout the world. Oakwood hereby assigns to Edge (or its designee), without
additional compensation, the entire right, title and interest to such Project
Developments to Edge for all countries.
 
11

--------------------------------------------------------------------------------

7.4         Oakwood shall have the first right to file and prosecute patent
applications claiming Oakwood Agreement Technology related to the Manufacture of
products other than Products and/or other Edge products (collectively “Oakwood
General Manufacturing Developments”), and all such patent applications
prosecuted by Oakwood and any patents issuing thereunder shall be the sole
property of Oakwood, which shall own all right, title and interest therein
throughout the world. Edge hereby assigns to Oakwood, without additional
compensation, the entire right, title and interest to such Oakwood General
Manufacturing Developments to Oakwood for all countries.
 
7.5         Each party agrees to take such steps as the other may reasonably
request (at the other’s expense), including without limitation executing
documents that are necessary or useful to vest in the party having the first
right to file (or its designee) (the “Primary Owner”) the ownership rights as
set forth in Sections 7.3 and 7.4 above. If the Primary Owner elects not to
pursue or continue the prosecution of patents claiming any Project Development
or Oakwood General Manufacturing Development, then such Primary Owner shall so
notify the other party promptly in writing and in good time to enable such other
party to meet any deadlines by which an action must be taken to prosecute any
such patent. Upon receipt of each such notice by a Primary Owner or if, at any
time, the Primary Owner fails to timely prosecute any such patent after a
request by the other party that it do so, then in each case the other party
shall have the right, but not the obligation, through counsel of its choosing
and at its own expense, to prosecute such patent in the name of such other
party, and any such patent applications and patent issuing thereunder shall be
the property of such other party.
 
7.6         Edge hereby grants to Oakwood an [**]license to use the Project
Developments it has assigned to Edge under subsection 7.3, and any patent or
other intellectual property rights thereto, to [**] outside the Field of Use.
This license includes the right to grant sublicenses through multiple tiers.
 
7.7         Oakwood hereby grants to Edge a [**] license to use the Oakwood
Patents and Oakwood General Manufacturing Developments (including any patents
prosecuted by Oakwood pursuant to subsection 7.3 above), [**] during the Term of
this Agreement.


7.8         [**]. It is understood and agreed that in the course of the Services
Oakwood may use techniques or formulations that are in the public domain, and
that Oakwood is free to use such techniques and formulations in other activities
to the extent they are public. Upon request, Oakwood agrees to disclose in
writing such techniques or formulations to Edge so that Edge’s intellectual
property counsel can confirm that they are not subject to the provisions
governing ownership of Project Developments in subsection 7.3 or Oakwood General
Manufacturing Developments in Section 7.4.
 
7.9         Prosecution and Maintenance of Oakwood Patents. Oakwood shall have
the sole right, but not the obligation, to file, prosecute and maintain Oakwood
Patents within the Oakwood Independent Technology at its sole cost and expense.
Oakwood shall have the first right, but not the obligation, to file, prosecute
and maintain Oakwood Patents within the Oakwood Agreement Technology at its sole
cost and expense. Oakwood shall keep Edge reasonably informed as to the filing,
prosecution and maintenance of Oakwood Patents within the Oakwood Agreement
Technology. If Oakwood elects to abandon any Oakwood Patent within the Oakwood
Agreement Technology, Oakwood shall promptly notify Edge of such election, but
in no case later than 60 days prior to any required action relating to the
filing, prosecution or maintenance of such patent application or patent. In such
event, and at Edge’s request, Edge shall have the right, at its expense, to
prepare, file, prosecute, and maintain such Oakwood Patent.
 
12

--------------------------------------------------------------------------------

7.10       Cooperation of the Parties. Each party agrees to cooperate fully in
the preparation, filing, prosecution and maintenance of the Oakwood Patents
pursuant to Section 7.2 and in the obtaining and maintenance of any patent
extensions, supplementary protection certificates and the like with respect to
Oakwood Patents within the Oakwood Agreement Technology.
 
7.11       Oakwood hereby grants to Edge, without requiring an additional option
fee, an option to acquire an [**]license, with the right to sublicense, to the
Oakwood Patents within the Oakwood Agreement Technology, made or conceived and
reduced to practice during the Project through [**] to develop, make, have made,
use, have used, sell, have sold, offer for sale, import and have imported into
the United States a product, to offer and provide services or to practice a
licensed method or use a licensed use in the field of microparticle-based drug
delivery (the “Option”). Edge may exercise this Option only during the “Option
Period” [**] for [**] license to use said Oakwood Patents.
 
7.12       Infringement by Third Parties. Each of Oakwood and Edge shall
promptly notify the other party in writing of any alleged, threatened or actual
infringement of any Oakwood Patent or Edge Patent of which they become aware.
 
(a)       Oakwood shall have the sole and exclusive right, but not the
obligation, to bring and control any action or proceeding to enforce Oakwood
Patents against any allegedly infringing Third Party at its own expense and by
counsel of its own choice. In the event Oakwood brings an infringement action in
accordance with this Section 7.10, Edge shall cooperate fully, [**] , at
Oakwood’s expense. Any recovery realized as a result of litigation regarding
alleged infringement of any Oakwood Patent (whether by way of settlement or
otherwise) shall be retained by Oakwood.
 
(b)       Edge shall have the sole and exclusive right, but not the obligation,
to bring and control any action or proceeding to enforce Edge Patents against
any allegedly infringing Third Party at its own expense and by counsel of its
own choice. In the event Edge brings an infringement action in accordance with
this Section 7.10, Oakwood shall cooperate fully, [**], at Edge’s expense. Any
recovery realized as a result of litigation regarding alleged infringement of
any Edge Patent (whether by way of settlement or otherwise) shall be retained by
Edge.
 

8. CONFIDENTIALITY.

 
8.1         Confidential Information. Except to the extent expressly authorized
by this Agreement or otherwise agreed in writing by the parties, each party
agrees that, during the Term and for five years thereafter, such party (the
“Receiving Party”) shall keep confidential and shall not publish or otherwise
disclose and shall not use for any purpose, other than as expressly provided for
in this Agreement, any Information designated as confidential or that otherwise
should reasonably be construed under the circumstances as being confidential
furnished to it by or on behalf of the other party (the “Disclosing Party”) in
connection with this Agreement (collectively, “Confidential Information”). The
Receiving Party may use such Confidential Information only to the extent
required to accomplish the purposes of this Agreement. The Receiving Party will
use at least the same standard of care as it uses to protect proprietary or
confidential information of its own to ensure that its, and its Affiliates’,
employees, agents, consultants and other representatives do not disclose or make
any unauthorized use of the Confidential Information. The Receiving Party will
promptly notify the Disclosing Party upon discovery of any unauthorized use or
disclosure of the Confidential Information.
 
13

--------------------------------------------------------------------------------

8.2         Exceptions. Confidential Information shall not include any
information which the Receiving Party can prove by competent evidence: (a) is
now, or hereafter becomes, through no act or failure to act on the part of the
Receiving Party, generally known or available; (b) is known by the Receiving
Party at the time of receiving such information, as evidenced by its records;
(c) is hereafter furnished to the Receiving Party by a Third Party, as a matter
of right and without restriction on disclosure; or (d) is independently
discovered or developed by the Receiving Party, without the use of Confidential
Information of the Disclosing Party, as evidenced by the Receiving Party’s
written records maintained in the ordinary course of business.
 
8.3         Authorized Disclosure. Each party may disclose Confidential
Information of the other party as expressly permitted by this Agreement, or if
and to the extent such disclosure is reasonably necessary in the following
instances:
 
(a)
enforcing such party’s rights under this Agreement;

 

 
(b)
prosecuting or defending litigation as permitted by this Agreement;

 

  (c) complying with applicable court orders or governmental regulations; and




(d) disclosure to Third Parties in connection with due diligence or similar
investigations by such Third Parties, and disclosure to potential Third Party
investors, financial institutions, banks, authorities and their legal
representatives in confidential financing documents, provided, in each case,
that any such Third Party agrees to be bound by reasonable obligations of
confidentiality and non-use.

 
Notwithstanding the foregoing, in the event a party is required to make a
disclosure of the other party’s Confidential Information pursuant to Section
8.3(b) or Section 8.3(c), it will, except where impracticable, give reasonable
advance notice to the other party of such disclosure and use efforts to secure
confidential treatment of such information at least as diligent as such party
would use to protect its own confidential information, but in no event less than
reasonable efforts. Such Information shall continue to be treated as
Confidential Information for the purpose of this Agreement. In any event, the
parties agree to take all reasonable action to avoid disclosure of Confidential
Information hereunder.
 

9. REPRESENTATIONS AND WARRANTIES.

 
9.1         Mutual Representations and Warranties. Each party represents and
warrants to the other party that (a) such party is duly organized, validly
existing, and in good standing under the laws of the place of its establishment
or incorporation, (b) such party has taken all action necessary to authorize it
to enter into this Agreement and perform its obligations under this Agreement,
(c) this Agreement will constitute the legal, valid and binding obligation of
such party, and (d) neither the execution of this Agreement nor the performance
of such party’s obligations hereunder will conflict with, result in a breach of,
or constitute a default under any provision of the organizational documents of
such party, or of any law, rule, regulation, authorization or approval of any
government entity, or of any agreement to which it is a party or by which it is
bound.
 
14

--------------------------------------------------------------------------------

9.2         Oakwood Representations and Warranties. Oakwood represents and
warrants to Edge as follows: (a) all Product supplied hereunder shall be
manufactured in compliance with cGMPs (except as otherwise expressly set forth
in a particular Project Plan), any relevant Regulatory Approvals or applications
therefor filed by Edge and all other applicable laws, rules and regulations; (b)
all Product supplied hereunder shall conform to, and be packaged and shipped in
accordance with, the applicable Specifications in effect at the time of
delivery; (c) no Product or placebo supplied hereunder for use in humans shall
be misbranded within the meaning of the FD&C Act, nor shall any such Product
constitute an article that may not be introduced into interstate commerce under
the provisions of Section 505 of said Act; (d) all Product and placebo supplied
hereunder shall conform to the certificate of analysis provided with the
shipment of the Product; and (e) all Product and placebo supplied hereunder
shall be free and clear of any lien or encumbrance.
 
9.3         Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY TO THE OTHER PARTY
OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
TITLE, NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.


9.4         Limitation of Liability. EXCEPT IN THE CASE OF BREACH OF ARTICLE 8,
IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY LOST PROFITS, LOST
SAVINGS, OR ANY OTHER INCIDENTAL, SPECIAL, EXEMPLARY, OR CONSEQUENTIAL DAMAGES
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED, HOWEVER, THAT THIS SECTION
9.5 SHALL NOT BE CONSTRUED TO LIMIT EITHER PARTY’S INDEMNIFICATION OBLIGATIONS
WITH RESPECT TO THIRD PARTY CLAIMS UNDER ARTICLE 11.
 

10. TERM, TERMINATION.

 
10.1       Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and, unless earlier terminated pursuant to this Article 10,
continue until the completion of all activities contemplated by the Project
Plans and delivery to Edge of all deliverables specified therein.
 
10.2       Termination of Agreement At Will. Edge may terminate this Agreement
for any reason or for no reason: (a) at any time prior to initiation of Services
under a Project Plan upon 30 days’ prior written notice to Oakwood; or (b) at
any time after initiation of Services under a Project Plan upon 90 days’ prior
written notice to Oakwood.
 
10.3       Termination of Agreement for Material Breach. Either party may
terminate this Agreement for material breach of this Agreement by the other
party upon 60 days’ written notice specifying the nature of the breach, if such
breach has not been cured within such 60-day period; provided, however, that
this Agreement shall not terminate if the breach cannot be cured within the 60
day period, but the breaching party has taken significant steps within the 60
day period to cure the breach, and thereafter cured the breach as soon as
practicable.
 
10.4       Survival. Expiration or termination of this Agreement will not
relieve the parties of any obligation, including but not limited to the
obligation to pay outstanding invoices, accruing prior to such expiration or
termination. Sections 2.4, 3.6, 3.7(d), 3.11, 6.2, 6.3, 10.4, 10.5, 10.6 and
Articles 8, 11, 12 and 13 will survive expiration or termination of this
Agreement.
 
15

--------------------------------------------------------------------------------

10.5       Damages; Relief. Termination of this Agreement shall not preclude
either party from claiming any other damages, compensation or relief that it may
be entitled to hereunder.


10.6      Bankruptcy. All rights and licenses granted under, or pursuant to,
this Agreement by Oakwood to Edge are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of Title 11 of the United States Code (hereinafter,
the “Bankruptcy Code”), licenses of rights to “intellectual property” as defined
in and construed under Section 101 of the Bankruptcy Code. The parties agree
that Edge, as a licensee of such rights under this Agreement, shall retain and
may fully exercise all of its rights, remedies and elections under the
Bankruptcy Code. The Parties agree further that they shall enter into an escrow
agreement on mutually satisfactory terms (hereinafter, the “Escrow Agreement”),
which shall be an “agreement supplementary to” this Agreement, as set forth in
and construed under Section 365(n)(1)(B) of the Bankruptcy Code, and which shall
provide for a repository of essential ancillary documents, intermediates,
formulae, compounds, and other essential records (hereinafter, the “Escrow
Agreement Intellectual Property”). The parties also agree that, in the event of
a bankruptcy proceeding by or against Oakwood under the Bankruptcy Code, Edge
shall be entitled to complete access to the Escrow Agreement Intellectual
Property and all embodiments of such Escrow Agreement Intellectual Property, and
same, if not already in Edge’s possession, shall promptly be delivered to Edge
upon Edge’s written request (i) upon any such commencement of a bankruptcy
proceeding, unless Oakwood elects to continue to perform all of its obligations
under this Agreement, or (ii) if not delivered under (i) above, upon rejection
of this Agreement by or on behalf of Oakwood under Section 365(a) of the
Bankruptcy Code, pursuant to the terms of the Escrow Agreement.
 

11. INDEMNIFICATION.

 
11.1       Edge Indemnification. Edge hereby agrees to save, defend, indemnify
and hold harmless Oakwood and its officers, directors, employees, consultants
and agents (“Oakwood Indemnitees”) from and against any and all losses, damages,
liabilities, expenses and costs, including reasonable legal expense and
attorneys’ fees (“Losses”), to which any such Oakwood Indemnitee may become
subject as a result of any claim, demand, action or other proceeding by any
Third Party to the extent such Losses arise out of: (a) [**]; (b) the gross
negligence or willful misconduct of any Edge Indemnitee; or (c) the development,
manufacture, use for submission to regulatory agencies for market approval,
handling, storage, or other disposition of any Product by or on behalf of Edge;
except, in each case, to the extent such Losses result from [**], from failure
of an Oakwood Indemnitee to substantially comply with any applicable
governmental requirements, or the recklessness, gross negligence or willful
misconduct of any Oakwood Indemnitee.
 
11.2      Oakwood Indemnification. Oakwood hereby agrees to save, defend,
indemnify and hold harmless Edge and its officers, directors, employees,
consultants, contractors and agents (“Edge Indemnitees”) from and against any
and all Losses to which any such Edge Indemnitee may become subject as a result
of any claim, demand, action or other proceeding by any Third Party to the
extent such Losses arise out of: (a) [**]; or (b) the gross negligence or
willful misconduct of any Oakwood Indemnitee; except, in each case, to the
extent such Losses result from [**], from failure of an Edge Indemnitee to
substantially comply with any applicable governmental requirements, or the
recklessness, gross negligence or willful misconduct of any Edge Indemnitee.
 
16

--------------------------------------------------------------------------------



11.3       Control of Defense. In the event a party seeks indemnification under
Section 11.1 or 11.2, it shall inform the other party (the “Indemnifying Party”)
of a claim as soon as reasonably practicable after it receives notice of the
claim, shall permit the Indemnifying Party to assume direction and control of
the defense of the claim (including the right to settle the claim solely for
monetary consideration), and shall cooperate as requested (at the expense of the
Indemnifying Party) in the defense of the claim. Notwithstanding the
Indemnifying Party’s right to assume the defense of any claim, an indemnified
Party may employ separate counsel to represent it or defend it in such action or
proceeding at its own expense if an actual or potential conflict of interest
exists.   If a settlement contains an absolute waiver of liability for the
indemnified party, and each Party has acted in compliance with the requirements
of the indemnification procedure in this Section, the indemnified party’s
consent will be deemed given. Under no condition will Oakwood agree to settle
any claim on such terms or conditions as would impair Edge’s ability or right to
manufacture, market, sell or otherwise use Product without the prior written
consent of Edge.
 
11.4       Insurance. Each party represents and warrants that it maintains in
full force and effect a policy or policies with respect to the conduct of its
business in such amounts as are customary for well-insured companies engaged in
similar businesses[**]. Such policy shall provide for not less than thirty (30)
days prior written notice before any cancellation or material change in coverage
shall be effective. Each party shall upon request provide the other Party with
certificate(s) of insurance evidencing such coverage and with copies of its
policies of insurance, along with any amendments and revisions thereto.
 

12. DISPUTES.

 
12.1      Amicable Resolution. Any dispute arising under or relating to the
parties’ rights and obligations under this Agreement will be referred to the
Chief Executive Officer of Edge and the Chief Executive Officer of Oakwood for
resolution. Such officers shall meet to discuss the disputed matter within 15
days after the request of either party and shall work in good faith to resolve
such controversy or claim within 30 days after initiating such discussions. In
the event such officers are unable to resolve such dispute prior to the end of
such 30-day period, then each party may pursue any and all remedies that may be
available to it, at law or in equity.
 
12.2      Court Actions. Notwithstanding Section 12.1, either party shall have
the right to seek injunctive or other equitable relief from a court of competent
jurisdiction in the context of a bona fide emergency or prospective irreparable
harm, and such an action may be filed and maintained whether or not dispute
resolution discussions have been initiated or completed pursuant to Section
12.1.
 

13. GENERAL PROVISIONS.

 
13.1       No Implied Licenses. No right or license is granted under this
Agreement by either party to the other, either expressly or by implication,
except those specifically set forth herein.
 
13.2       Independent Contractor Relationship. Oakwood’s relationship with Edge
will be that of an independent contractor and nothing in this Agreement should
be construed to create a partnership, joint venture, or employer-employee
relationship. Oakwood is not an agent of Edge and is not authorized to make any
representation, contract, or commitment on behalf of Edge. Oakwood will be
solely responsible for all tax returns and payments required to be filed with or
made to any federal, state or local tax authority with respect to Oakwood’s
performance of Services and receipt of fees and other payments under this
Agreement.
 
17

--------------------------------------------------------------------------------

13.3       Use of Names. Neither party shall use the other party’s name or the
names of the other party’s employees in any advertising or sales promotional
material or in any publication without prior written permission of the other
party.
 
13.4       Governing Law. This Agreement and any disputes, claims, or actions
related thereto shall be governed by and construed in accordance with the laws
of the State of Delaware, USA, without regard to the conflicts of law provisions
thereof.
 
13.5       Entire Agreement; Modification. This Agreement (including the
Exhibits hereto) is both a final expression of the parties’ agreement and a
complete and exclusive statement with respect to all of its terms. This
Agreement supersedes all prior and contemporaneous agreements and
communications, whether oral, written or otherwise, concerning any and all
matters contained herein. This Agreement may only be modified or supplemented in
a writing expressly stated for such purpose and signed by the parties to this
Agreement.
 
13.6       Non-Waiver. The failure of a party to insist upon strict performance
of any provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such party.
 
13.7       Assignment. Except as expressly provided hereunder, neither this
Agreement nor any rights or obligations hereunder may be assigned or otherwise
transferred by either party without the prior written consent of the other party
(which consent shall not be unreasonably withheld or delayed); provided,
however, that either party may assign this Agreement and its rights and
obligations hereunder without the other party’s consent in connection with the
transfer or sale of all or substantially all of either party’s business to which
this Agreement relates to an Affiliate or Third Party, whether by merger, sale
of stock, sale of assets or otherwise, as long as such assignment shall not
materially or adversely affect the non-assigning party’s rights hereunder, and
provided the Third Party agrees to be bound by the terms and conditions hereof.
The rights and obligations of the parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties, and the name of a party appearing herein will be deemed to include the
name of such party’s successors and permitted assigns to the extent necessary to
carry out the intent of this section. Any assignment not in accordance with this
Agreement shall be void. Notwithstanding the foregoing, in the event Edge is
required to pledge this Agreement as collateral security, such pledge shall not
be considered an assignment and shall not require prior consent from Oakwood.
 
13.8       No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it.


13.9       Severability. If, for any reason, any part of this Agreement is
adjudicated invalid, unenforceable or illegal by a court of competent
jurisdiction, then such adjudication shall not, to the extent feasible, affect
or impair, in whole or in part, the validity, enforceability or legality of any
remaining portions of this Agreement. All remaining portions shall remain in
full force and effect as if the original Agreement had been executed without the
invalidated, unenforceable or illegal part.
 
18

--------------------------------------------------------------------------------

13.10     Notices. Any notice to be given under this Agreement must be in
writing and delivered either in person, by any method of mail (postage prepaid)
requiring return receipt, or by overnight courier or facsimile confirmed
thereafter by any of the foregoing, to the party to be notified at its address
given below, or at any address such party has previously designated by prior
written notice to the other. Notice shall be deemed sufficiently given for all
purposes upon the earliest of: (a) the date of actual receipt; (b) if mailed,
five days after the date of postmark; or (c) if delivered by overnight courier,
the next business day the overnight courier regularly makes deliveries.
 
If to Edge, notices must be addressed to:



 
Edge Therapeutics, Inc.
   
200 Connell Drive
         
Berkeley Heights, New Jersey 07922
              
Attention: Andrew J. Einhorn, Chief Financial Officer
   
Telephone: 908-344-5305
   
Facsimile: 800-208-3343
         
Email: aeinhorn@edgetherapeutics.com
 

 
If to Oakwood, notices must be addressed to:
 

 
Oakwood Laboratories, L.L.C.
 
7670 First Place, Suite A
 
Oakwood Village, OH 44146
 
Attention: Jeffrey M. Fehn, Executive Vice President
 
 Telephone: (440) 359-0000, ext. 226
 
Email: jfehn@oakwoodlabs.com

 
with a copy, which shall not constitute notice, to:
 

 
Law Office of Jeffrey P. Jones, LLC
 
P.O. Box 1122
 
Hudson, OH
  44236  
Telephone: (216) 789-8569
 
Facsimile: (216) 763-0507
 
Email:jjones@innotechlaw.com



In the event of a change of notice address, recipient or both, a party shall
provide the other party written notice pursuant to this Section 13.10 setting
forth the new address and/or recipient, as appropriate.
 
19

--------------------------------------------------------------------------------

13.11     Force Majeure. Each party shall be excused from liability for the
failure or delay in performance of any obligation under this Agreement by reason
of any event beyond such party’s reasonable control including but not limited to
Acts of God, fire, flood, explosion, earthquake, or other natural forces, war,
civil unrest, acts of terrorism, accident, destruction or other casualty, any
lack or failure of transportation facilities, any lack or failure of supply of
raw materials, any strike or labor disturbance, or any other event similar to
those enumerated above. Such excuse from liability shall be effective only to
the extent and duration of the event(s) causing the failure or delay in
performance and provided that the party has not caused such event(s) to occur.
Notice of a party's failure or delay in performance due to force majeure must be
given to the other party within 10 days after its occurrence. All delivery dates
under this Agreement that have been affected by force majeure shall be tolled
for the duration of such force majeure. Notwithstanding any other provision of
this Agreement, if an event of force majeure continues for more than ninety (90)
days and such event substantially prevents a party from performing any of its
material obligations under this Agreement, then, after a meeting of the parties
and reasonable effort to solve the problem, the other party will have the right
to terminate this Agreement.
 
13.12     Interpretation. The headings of clauses contained in this Agreement
preceding the text of the sections, subsections and paragraphs hereof are
inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction. All references in this Agreement to the singular shall include
the plural where applicable, and all references to gender shall include both
genders and the neuter. Unless otherwise specified, references in this Agreement
to any section shall include all subsections and paragraphs in such section and
references in this Agreement to any subsection shall include all paragraphs in
such subsection. All references to days in this Agreement shall mean calendar
days, unless otherwise specified. Ambiguities and uncertainties in this
Agreement, if any, shall not be interpreted against either party, irrespective
of which party may be deemed to have caused the ambiguity or uncertainty to
exist. This Agreement has been prepared in the English language, and the English
language shall control its interpretation. In addition, all notices required or
permitted to be given hereunder, and all written, electronic, oral or other
communications between the parties regarding this Agreement, shall be in the
English language.
 
13.13    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original document, and all of which, together with this
writing, shall be deemed one instrument.
 
20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Master
Formulation Development Agreement on the Effective Date.


EDGE THERAPEUTICS, INC.
  OAKWOOD LABORATORIES, L.L.C.          
By:
/s/ Brian A. Leuthner  
By:
/s/ Jeffrey M. Fehn  
Name: Brian A. Leuthner
 
Name: Jeffrey M. Fehn
 
Its: Chief Executive Officer
 
Its: Executive Vice President
 


 
21

--------------------------------------------------------------------------------